THE Morey Mercantile Company obtained judgment against J. J. Zeller and Joe McCallister, doing business as Tivoli Union Company, for beer sold to the defendants.
As in Zeller v. Taylor, 95 Colo. 503, 37 Pac. 391, so here, Fred Hared acted in behalf of the defendants in making the purchase, the only disputed question being the authority of Hared. The evidence on that question was the same in both cases. *Page 508 
For the reasons stated in the opinion in the Taylor case, the judgment in this case is affirmed.
MR. JUSTICE HILLIARD and MR. JUSTICE BOUCK concur.